DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are presented for examination.
Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 06/01/2022.
Information Disclosure Statement (IDS) filed on 06/10/2021.
Information disclosed and list on PTO 1449 was considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, 6-9, 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura et al. (U.S. 10,490,278)
	Regarding claims 1, 12-13, Kimura et al. disclose a memory system (Figure 1) comprising: 
	a semiconductor memory device (Figure 2), and 
	a memory controller configured to control the semiconductor memory device, wherein the semiconductor memory device includes: an input/output circuit configured to transmit and receive data to and from the memory controller; a control circuit configured to control the input/output circuit based on a control signal received from the memory controller (memory controller, input/output circuit inherent in a memory system);
	a first select transistor (Figure 2, ST1); 
	a first select gate line ( Figure 2,SGD0)coupled to a gate of the first select transistor; 
	a first interconnect  (Figure 3, 23) coupled to the first select transistor (Column 4, lines 48-67, Column 5, lines 1-6); 
	a second select transistor (Figure 2, ST2); 
	a second select gate line (Figure 2, SGD1) coupled to a gate of the second select transistor; 
	a second interconnect coupled to the second select transistor (Column 4, lines 48-67, Column 5, lines 1-6);  
	first and second memory cell transistors (Figure 2, MT)coupled between the first select transistor and the second select transistor ; 
	a first word line (Figure 2, WL0) coupled to the first memory cell transistor; and 
	a second word line (Figure 2, WL1) coupled to the second memory cell transistor, 
	wherein in a write operation  (Column 4, lines38-40) on the first memory cell transistor which includes a program operation and a verify operation (Column 15, lines 15-27), after execution of the verify operation, in a period in which the second select transistor is ON (Column 6, lines 52-55), a voltage of the first word line changes from a first voltage  (ABSTRACT) to a second voltage (ABSTRACT) and a voltage of the second word line changes from a third voltage, which is applied in the verify operation, to a fourth voltage (Column 18, lines 20-25), and after the voltage of the first word line changes to the second voltage and the voltage of the second word line changes to the fourth voltage, a voltage of the second select gate line changes from a fifth voltage (Column 18, lines 30-31) to a sixth voltage (Column 18, lines 35) which turns off the second select transistor (Column 11, lines 30-33).  
	Regarding claim 2, Kimura et al. disclose wherein the voltage of the second select gate line is maintained at the fifth voltage in the period in which the second select transistor is ON (Column 6, lines 50-54).  
	Regarding claim 3, Kimura et al. disclose wherein the voltage of the second select gate line changes from a seventh voltage, which is applied in the verify operation, to the fifth voltage in the period in which the second select transistor is ON and, after the voltage of the second gate line changes to the fifth voltage, the voltage of the second select gate line changes from the fifth voltage to the sixth voltage (Column 18, lines 31-36).  
	Regarding claim 4, Kimura et al. disclose wherein the second voltage and the fourth voltage are higher than a ground voltage (Column 18, lines 20-24).  
	Regarding claim 6, Kimura et al. disclose wherein the second select transistor is coupled between the second interconnect and one end of the first memory cell transistor, another end of the first memory cell transistor is coupled to one end of the second memory cell transistor, the first select transistor is coupled between the first interconnect and another end of the second memory cell transistor, and the write operation is performed in order of the second memory cell transistor and the first memory cell transistor (Column 4, lines 22-41).  
	Regarding claim 7, Kimura et al. disclose wherein the write operation includes a loop including the program operation and the verify operation, and the verify operation is an n-th verify operation (where n is an integer not less than 1), and the program operation is an (n+l)-th program operation (Column 10, lines 13-35).  
	Regarding claim 8, Kimura et al. disclose wherein the first interconnect is a bit line, and the second interconnect is a source line (Figure 3, 24).  
	Regarding claim 9, Kimura et al. disclose wherein the first interconnect is a source line, and the second interconnect is a bit line (Column 4, lines 42-67, Column 5, lines 1-33).  
	
Allowable Subject Matter
Claims 5, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5,10-11 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having wherein while the second voltage is applied to the first word line and the fourth voltage is applied to the second word line, a voltage of the second interconnect is raised to an eighth voltage as claim 5 disclosed, and  wherein the fifth voltage is higher than the sixth voltage as claim 10 disclosed, and wherein a channel precharge operation is executed between a period in which the verify operation is executed and a period in which the program operation is executed, and in a period in which the channel precharge operation is executed, the voltage of the first word line changes from the first voltage to the second voltage and the voltage of the second word line changes from the third voltage to the fourth voltage a claim 11 disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827